This case was before this Court at a previous term, and is reported in 152 N.C. page 183. The case was retried at May Term, 1911, of the Superior Court of Sampson County. There was a verdict upon the issues and a judgment for the plaintiffs, from which the defendants appealed.
Plaintiffs move, under Rule 20 of the Supreme Court, to dismiss this appeal upon the grounds that in the record the "proceedings are not set forth in the order of time in which they occurred, and so as to follow each other in the order in which same took place, as required by Rule 19, section 1."
2. For that the appellant has not set out in the case on appeal his exceptions, briefly and clearly stated and numbered, as prescribed by Rules 27 and 19, section 2. Jones v. R. R., 153 N.C. 419; Davis v. Wall,142 N.C. 452.
Upon examination of the record in this case, we are of opinion that under the rules of the Supreme Court the plaintiffs' motion must be allowed. We have, however, examined the record and assignments of error and find no error of sufficient importance to warrant the ordering of another trial.
Appeal dismissed.
Cited: Wheeler v. Cole, 164 N.C. 381; Carter v. Reaves, 167 N.C. 133.
(508)[598]